[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

EXHIBIT 10.54

PURCHASE & SALE AGREEMENT

THIS PURCHASE & SALE AGREEMENT (“Agreement”) is made and entered into as of
August 30, 2007 (the “Effective Date”), by and between Hoku Scientific, Inc., a
Delaware corporation (“Hoku”), and SOLAR ENERGY POWER PTE LTD., a Singapore
company(“SEP”).

RECITAL

WHEREAS, Hoku is the owner of the solar cells listed on Schedule 1 attached
hereto (the “Solar Cells”); and

WHEREAS, Hoku desires to sell the Solar Cells to SEP; and

WHEREAS, SEP desires to purchase the Solar Cells from Hoku:

AGREEMENT

NOW, THEREFORE, in consideration of the mutual covenants contained herein, and
other good and valuable consideration, the receipt and sufficiency of which is
hereby acknowledged, it is agreed as follows:

1. Sale of Solar Cells. Subject to receipt of the Purchase Price, Hoku hereby
agrees to sell, convey, transfer and assign to SEP, free and clear of any and
all liens, encumbrances, and similar obligations, all right, title and interest
of Hoku in the Solar Cells.

2. Purchase Price. SEP agrees to pay Hoku Two Million One Hundred Thousand U.S.
Dollars ($2,100,000) as the net purchase price (the “Purchase Price”) for the
Solar Cells. The Purchase Price for the Solar Cells does not include any excise,
sales, use, import, export or other taxes, which taxes will be invoiced to and
paid by SEP, provided that SEP is legally or contractually obligated to pay such
taxes. SEP shall be responsible for all transportation charges, duties or
charges for shipping and handling; thus, the Purchase Price does not include any
such charges.

3. Payment Terms. SEP agrees to pay Hoku the Purchase Price via wire transfer in
advance (T/T in advance) per the following wire transfer instructions:

 

Bank Name:    [ *] Bank Swift Code:    [ *] ABA No.:    [ *] City and State:   
[ *] Account Number:    [ *] Account Name:    [ *] For Further Credit:    [ *]

 

HOKU Initials & Date /s/SP           SEP Initials & Date /s/FG    

Page 1 of 4



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

4. Shipping and Handling. Hoku shall not be responsible for loading the Solar
Cells on any vehicle provided by SEP or its shipping agent or freight forwarder,
or for clearing the Solar Cells for export. Shipment of the Solar Cells shall be
EX WORKS (EXW) Hoku’s facility in Kapolei, Hawaii USA (INCOTERMS 2000). SEP
shall bear all costs and risks involved in loading and transporting the Solar
Cells from Hoku’s facility in Kapolei, Hawaii USA to SEP’s desired destination.
Title to the Solar Cells and risk of loss shall transfer to SEP EX WORKS (EXW)
Hoku’s facility in Kapolei, Hawaii USA.

5. Third-Party Warranties. SEP acknowledges that HOKU is not the manufacturer of
the Solar Cells, and that the Solar Cells were manufactured by E-Ton Solar Tech
Co., Ltd. (“ETS”). HOKU hereby transfers to SEP, without recourse, all
warranties made by ETS with respect to the Solar Cells, to the extent such
warranties are transferable. HOKU HAS NOT MADE AND DOES NOT MAKE ANY WARRANTY OR
REPRESENTATION WHATSOEVER, EITHER EXPRESS OR IMPLIED, AS TO THE FITNESS,
CONDITION, MERCHANTABILITY, DESIGN OR OPERATION OF THE SOLAR CELLS, THEIR
FITNESS FOR ANY PARTICULAR PURPOSE, THE QUALITY OR PERFORMANCE OF THE MATERIALS
IN THE SOLAR CELLS OR WORKMANSHIP IN THE SOLAR CELLS, NOR ANY OTHER
REPRESENTATION OR WARRANTY WHATSOEVER WITH RESPECT TO THE SOLAR CELLS
MANUFACTURED BY ETS.

6. Limitation on Damages. Each Party’s liability to the other Party pursuant to
this Agreement is limited to the Purchase Price. NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THIS AGREEMENT, NEITHER PARTY WILL BE LIABLE WITH RESPECT TO ANY
SUBJECT MATTER OF THIS AGREEMENT UNDER ANY CONTRACT, NEGLIGENCE, STRICT
LIABILITY OR OTHER LEGAL OR EQUITABLE THEORY FOR ANY SPECIAL, INCIDENTAL,
EXEMPLARY, OR CONSEQUENTIAL DAMAGES, INCLUDING WITHOUT LIMITATION, LOST
REVENUES, PROFITS OR DATA, COST OF PROCUREMENT OF SUBSTITUTE GOODS, TECHNOLOGY
OR SERVICES.

7. Binding Effect. This Agreement shall inure to the benefit of and be binding
upon the parties, and their respective successors and assigns.

8. Integration of Prior Agreements. This Agreement constitutes the entire
agreement between Hoku and SEP with respect to the purchase and sale of the
Solar Cells, and expressly supersedes all prior agreements regarding the subject
matter hereof, whether oral or written.

9. Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of California applicable to agreements
made and to be performed in the State of California, without giving effect to
conflicts of law principles.

(This space intentionally left blank)

 

HOKU Initials & Date /s/SP           SEP Initials & Date /s/FG    

Page 2 of 4



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

IN WITNESS WHEREOF, the parties have executed this Purchase & Sale Agreement on
the date first set forth above.

 

“HOKU”     “SEP” HOKU SCIENTIFIC, INC.     SOLAR ENERGY POWER PTE LTD By:   /s/
Scott B. Paul     By:   /s/ Freddy Goh   Scott B. Paul     Name:   Dr Freddy Goh
  VP & General Counsel     Title:   Managing Director        

SOLAR ENERGY POWER PTE LTD

2 Woodlands Sector 1 Spectrum 1

#05-11 Singapore 738068

Tel: 6481 2378 Fax: 6854 0935

Co. Reg. No.: 200507898H

GST Reg. No.: 20-0507898-H

 

HOKU Initials & Date /s/SP           SEP Initials & Date /s/FG    

Page 3 of 4



--------------------------------------------------------------------------------

[*] = CERTAIN CONFIDENTIAL INFORMATION CONTAINED IN THIS DOCUMENT, MARKED BY
BRACKETS, HAS BEEN OMITTED AND FILED SEPARATELY WITH THE SECURITIES AND EXCHANGE
COMMISSION PURSUANT TO RULE 24b-2 OF THE SECURITIES EXCHANGE ACT OF 1934, AS
AMENDED.

 

Schedule 1

 

Item No.   

Manufacturer

   BIN Number    Quantity/Pieces 1    E-Ton Solar Tech. Co., Ltd.    ETS5170   
[*] 2    E-Ton Solar Tech. Co., Ltd    ETS5165    [*] 3    E-Ton Solar Tech.
Co., Ltd    ETS5160    [*] 4    E-Ton Solar Tech. Co., Ltd    ETS5155    [*]

 

HOKU Initials & Date /s/SP           SEP Initials & Date /s/FG    

Page 4 of 4